Order issued October 18, 2012




                                                    In The
                                     V.tnatrt of ppiahi
                              Fifth 1iitrict of ixa at Oatta
                                            No. 05-12-00137-CV


                                       LORRIE FRAZIN, Appellant

                                                      V.

                             MARC AND BENEDICTE SAUTY, Appellees


                            On Appeal from the County Court at Law No. 3
                                        Dallas County, Texas
                               Trial Court Cause No. CC-11-00258-C


                                               ORDER
           The reporter’s record is overdue in this appeal. By order dated May 17, 2012, the Court ordered

court reporter Janet Wright to file, by June 14, 2012, either the reporter’s record, verification no

hearings were recorded, or verification that appellant is not indigent and has not paid for the record.

To date, Ms. Wright has neither filed the record nor otherwise corresponded with the Court regarding

the record. This appeal cannot proceed without the issue of the reporter’s record being resolved.

        Accordingly. this Court ORDERS court reporter Janet Wrightto file, within FIFTEEN DAYS

of the date of this order, either: (1) the reporter’s record; (2) written verification that no hearings were

recorded; or (3) written verification that appellant has not requested or paid for the record. We notijj’

appellant that   f we receive verification of non—payment,   we will order the appeal submitted without

the reporter s record. See    TEx.   R. App. P. 37.3(c).

        We DIRECT the Clerk to send copies ofthis order, by electronic transmission, to the following

persons:
Honorable Sally Montgomery                   Janet Wright
Presiding Judge                              OffciaI Court Reporter
County Court at Law No. 3                    County Court at Law No. 3
George L. Allen, Sr. Courts Building         George L. Allen, Sr. Courts Building
600 Commerce Str.. Fifth Floor               600 Commerce Str., Filth Floor
Dallas, Texas 75202                          Dallas, Texas 75202




                                                             ,1
                                                                  S.

                                                  —   _,
                                                            /   F


                                             CAROLYN WRIGHT
                                             CHIEF JUSTICE




                                       —2—